DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/02/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “encoding, by processing circuitry, the source information to obtain a first code; obtaining, by the processing circuitry, a preset conversion condition, the preset conversion condition indicating a mapping relationship between the source information and a conversion result; and decoding, by the processing circuitry, the first code according to the source information, the preset conversion condition, and translated information to obtain target information, the target information and the source information being in different languages, and the translated information including words obtained through conversion of the source information into a language of the target information.” The claim elements under their broadest reasonable interpretation cover the concepts of encoding information into a first code, obtaining a conversion condition, and decoding the first code. These elements are mental processes and can be performed in the human mind or with pen and paper by a person reading a document in a foreign language, encoding the foreign words into the person’s native tongue, obtaining a foreign language dictionary as a preset conversion 
This judicial exception is not integrated into a practical application because the claimed elements for performing these functions (“processing circuitry [claim 1],” “an information conversion apparatus comprising processing circuitry [claim 8],” “non-transitory computer-readable storage medium storing instructions [claim 15]”) amount to no more than generic computer parts. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claims do not include additional elements that are sufficient to amount to significantly more
than the judicial exception because, as discussed above with respect to integration of the abstract idea
into a practical application, the additional element of using generic computer elements to perform the
claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component
cannot provide an inventive concept. The claims are not patent eligible.

	Claims 2, 9, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite "determining a similarity in sentence patterns between the plurality of preset conversion conditions and the source information according to the source information and the translated information". The claim elements under their broadest reasonable interpretation cover the concept of determining a similarity. These element is an evaluation, which is a mental process and can be performed in the human mind by a person observing information (see MPEP § 2106.04(a)(2), subsection III).
This judicial exception is not integrated into a practical application because the claimed elements for performing this function as discussed above with respect to claims 1, 8, and 15 amount to 
The claims do not include additional elements that are sufficient to amount to significantly more
than the judicial exception because, as discussed above with respect to integration of the abstract idea
into a practical application, the additional element of using generic computer elements to perform the
claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component
cannot provide an inventive concept. The claims are not patent eligible.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite "determining a weight value for each of the plurality of preset conversion conditions according to a first vector for representing the source information, a second vector for representing the translated information, and a third vector for representing the respective preset conversion condition". The claim elements under their broadest reasonable interpretation cover the concept of determining a value. The element is a mental process and can be performed in the human mind or with pen and paper by a person observing the conditions and information and assigning numbers to the conditions (see MPEP § 2106.04(a)(2), subsection III).
This judicial exception is not integrated into a practical application because the claimed elements for performing this function as discussed above with respect to claims 1, 8, and 15 amount to no more than generic computer parts. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.. 
The claims do not include additional elements that are sufficient to amount to significantly more
than the judicial exception because, as discussed above with respect to integration of the abstract idea
into a practical application, the additional element of using generic computer elements to perform the

cannot provide an inventive concept. The claims are not patent eligible.

Claims 4 , 11, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite "obtaining a weight value a, of each of the plurality of preset conversion conditions based on at = S(Uht +Wsi), ht representing a vector of a tth condition, si representing the first vector and the second vector, S representing an S-shaped growth curve, and U and W being matrices, respectively." The claim elements under their broadest reasonable interpretation cover the concept of obtaining a value. The element is a mental process and can be performed in the human mind or with pen and paper by a person solving the given equation by hand (see MPEP § 2106.04(a)(2), subsection III).
This judicial exception is not integrated into a practical application because the claimed elements for performing this function as discussed above with respect to claims 1, 8, and 15 amount to no more than generic computer parts. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.. 
The claims do not include additional elements that are sufficient to amount to significantly more
than the judicial exception because, as discussed above with respect to integration of the abstract idea
into a practical application, the additional element of using generic computer elements to perform the
claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite "obtaining a plurality of pieces of preset discontinuous information, the discontinuous information indicating that a phrase includes at least two discontinuous parts with associations." The claim elements under their broadest reasonable interpretation cover the concept of obtaining information. The element is a mental process and can be performed in the human mind by a person observing information (see MPEP § 2106.04(a)(2), subsection III).
This judicial exception is not integrated into a practical application because the claimed elements for performing this function as discussed above with respect to claims 1, 8, and 15 amount to no more than generic computer parts. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.. 
The claims do not include additional elements that are sufficient to amount to significantly more
than the judicial exception because, as discussed above with respect to integration of the abstract idea
into a practical application, the additional element of using generic computer elements to perform the
claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 7 and 14 are rejected under 35 U.S.C. 101 due to dependence on claims 1 and 8, respectively. The claim elements do not recite significantly more than the judicial exception as described above with respect to claims 1 and 8 and do not integrate the judicial exception into a practical application or apply the judicial exception to a particular machine. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-9, 12, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan, et. al. (Doc. ID US 5787386 A), hereinafter Kaplan.

Regarding claim 1, Kaplan teaches an information conversion method for translating source information (Spec. Col 1, lines 8-11), comprising: 
encoding, by processing circuitry (Spec. Col 4, lines 59-64; processing circuitry), the source information to obtain a first code (Spec. Col 10, lines 12-25;  the phrases from the user’s input, i.e. source language, is encoded as a translation vector [which corresponds to a translation vector indicator], i.e. a first code for the source language); 
obtaining, by the processing circuitry, a preset conversion condition, the preset conversion condition indicating a mapping relationship between the source information and a conversion result (Spec. Col 10, lines 14-16, 24-29; the system identifies a concept group, i.e. a preset conversion condition, in the source language defs file, which has a corresponding concept group in the target language defs file. i.e. the correspondence indicates a mapping relationship between the source language, i.e. the source information, and the target language, i.e. a conversion result); and 
decoding, by the processing circuitry, the first code according to the source information, the preset conversion condition, and translated information to obtain target information, the target information and the source information being in different languages, and the translated information 

Regarding claim 2, Kaplan further teaches wherein 
the preset conversion condition is one of a plurality of preset conversion conditions (Spec. Col 5, lines 13-15, each translation file contains many concept groups, i.e. preset conversion conditions); 
the decoding the first code includes determining a similarity in sentence patterns between the plurality of preset conversion conditions and the source information according to the source information and the translated information (Spec. Col 6, lines 1-11; translating the phrase from the source language [which involves decoding the translation vector, i.e. the first code, as discussed above with respect to claim 1] involves identifying the translation vector of the source phrase, which is associated with a concept group[i.e. the preset conversion condition], and intersecting the it with the translation vector of the corresponding concept group in the target language. Spec. Col 5 lines 32-37 and 51-53 show that the concept groups consist of sentence patterns and the corresponding concept groups for the other languages are translations of the sentences in the first concept group. Thus, the association between the translation vectors of the source and the concept groups coupled with the correspondence between the concept groups of the source and target languages indicates similarity in sentence patterns between the plurality of preset conversion conditions and the source information according to the source information and the translated information); and 
the one of the plurality of preset conversion conditions has a highest similarity of the similarities in the sentence patterns with the source information (Spec. Col 6, lines 1-8; each phrase of each concept 

Regarding claim 5, Kaplan further teaches wherein the obtaining the preset conversion condition comprises: 
obtaining a plurality of pieces of preset discontinuous information, the discontinuous information indicating that a phrase includes at least two discontinuous parts with associations (Spec. Col 5 lines 32-37 and 51-53; the concept groups, i.e. preset conversion conditions, contain multiple words and phrases which correlate to phrases in the corresponding concept groups of other languages. Thus the preset discontinuous information is the correlation between the multiple phrases and words, i.e. discontinuous parts, in the corresponding concept groups. The translation relationship between the words in the phrases is considered to be an association. Thus, when the system obtains the concept group during translation as described above with respect to claim 1, it obtains a plurality of pieces of preset discontinuous information, the discontinuous information indicating that a phrase includes at least two discontinuous parts with associations.).

Regarding claim 7, Kaplan further teaches wherein the preset conversion condition includes a rule for converting a predetermined combination of variables and words in the source information (Spec. Col 5 lines 51-65; the example given for translating the word “know” from English to French, and in particular, between French and German demonstrates that the concept groups, i.e. the preset conversion conditions, include rules for converting predetermined combinations of words and variables in the source information which preserve distinctions in similar terms across languages. In this case, the 

Regarding claim 8, the claim is directed to an information conversion apparatus comprising processing circuitry configured to perform the features presented in the claimed method of claim 1. Kaplan teaches a system (Spec. Col 4, lines 59-64; processing circuitry) comprising this element for performing the method of claim 1, therefore claim 8 is rejected under the same grounds.

Regarding claim 9, the claim is directed to an apparatus (detailed with respect to claim 8 above) corresponding to the claimed method of claim 2 and is rejected under the same grounds.

Regarding claim 12, the claim is directed to an apparatus (detailed with respect to claim 8 above) corresponding to the claimed method of claim 5 and is rejected under the same grounds.

Regarding claim 14, the claim is directed to an apparatus (detailed with respect to claim 8 above) corresponding to the claimed method of claim 7 and is rejected under the same grounds.

Regarding claim 15, the claim is directed to a non-transitory computer-readable storage medium storing instructions which when executed by a processor cause the processor to perform the features presented in the claimed method of claim 1. Kaplan teaches a system (Spec. Col 4, lines 59-66; non-transitory computer-readable storage medium) comprising these elements for performing the method of claim 1, therefore claim 15 is rejected under the same grounds.

Regarding claim 16, the claim is directed to a non-transitory computer-readable storage medium (detailed with respect to claim 15 above) corresponding to the claimed method of claim 2 and is rejected under the same grounds.

Regarding claim 19, the claim is directed to a non-transitory computer-readable storage medium (detailed with respect to claim 15 above) corresponding to the claimed method of claim 5 and is rejected under the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6, 10, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Vinyals, et. al. (Doc. ID. EP 2953065 A2), hereinafter Vinyals.

Regarding claims 3, 10, and 17, Kaplan teaches all of the elements of the current invention as stated above. Kaplan further teaches a first vector for representing the source information (Spec. Col 10, lines 12-25;  the phrases from the user’s input, i.e. source language, is encoded as a translation vector), a second vector for representing the translated information (Spec. Col 10, lines 29-30; the system uses a translation vector [i.e. translated information] from the target concept group [i.e. the preset conversion condition]), and a third vector for representing the respective preset conversion condition (Spec. Col 7, lines 1-4; each concept group, i.e. preset conversion condition, is represented by a sequence of numbers, i.e. a vector). However, Kaplan fails to teach the method according to claim 2, wherein the determining the similarity includes determining a weight value for each of the plurality of preset conversion conditions or that the one of the plurality of preset conversion conditions has a largest weight value of the weight values for the plurality of conditions. 
Vinyals teaches a system for converting an input sequence into a target sequence (Spec. Col 1, [0003]), and teaches that the system can be used to translate input data from one language to another language (Spec. Col 1, [0002]). Vinyals further teaches encoding the input sequence into an alternative representation (Spec. Col 3, [0014], lines 1-5) and identifying possible target sequences as output that is a representation of the input sequence in the target form (Spec. Col 6, [0035], lines 1-4). The system determines for each possible target sequence a sequence score and the possible sequence with the highest score is selected as the target sequence (Spec. Col 6, [0035], lines 1-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Kaplan to incorporate the teachings of Vinyals to provide the method according to claim 2, the apparatus of claim 8, and the non-transitory computer readable medium according to claim 15 wherein the determining the similarity includes determining a weight value for each of the plurality of preset conversion conditions according to a first vector for 

Regarding claims 6, 13, and 20, Kaplan teaches all of the elements of the current invention as stated above. Kaplan further teaches 
wherein the encoding the source information includes encoding the source information to obtain the first code, the first code being a first vector (Spec. Col 10, lines 12-25;  the phrases from the user’s input, i.e. source language, is encoded as a translation vector, i.e. a first code for the source language); and 
the decoding the first code includes decoding, according to the source information, the preset conversion condition, and the translated information, the first vector (Spec. Col 10, lines 29-34; the system decodes the translation vectors [i.e. the first code] according to the intersection between the translation vector from the source [i.e. the source information] and the translation vector [i.e. translated information] from the target concept group [i.e. the preset conversion condition]) by using the encoder, to obtain the target information, the preset conversion condition being obtained in advance by the 
However, Kaplan fails to teach that the encoding, decoding, and obtaining of the target information and preset conversion condition is done by a neural network. 
In a related field of endeavor (computer implemented translation), Vinyals teaches a neural network (Spec. Col 1, [0001]) system for converting an input sequence into a target sequence (Spec. Col 1, [0003]), and teaches that the system can be used to translate input data from one language to another language (Spec. Col 1, [0002]). Vinyals further teaches the implementation of a neural network for encoding the input sequence into an alternative representation (Spec. Col 3, [0014], lines 1-5) and decoding the alternative representation to generate the target sequence (Spec. Col 5, [0025]). 
Adapting Kaplan's computer translation techniques to process the source sequence using the neural network features as taught by Vinyals further discloses the method according to claim 1, wherein
the encoding the source information includes encoding the source information by using an encoder of a neural network to obtain the first code, the first code being a first vector (e.g. Kaplan’s encoding of the source information in Spec. Col 10, lines 12-25 adapted to use Vinyals’ neural network encoder as detailed in Spec. Col 3, [0014], lines 1-5); and 
the decoding the first code includes decoding, according to the source information, the preset conversion condition, and the translated information, the first vector (e.g. the decoding described by Kaplan in Spec. Col 10, lines 29-34, the decoder adapted to be the neural network decoder feature described by Vinyals in Spec. Col 5, [0025]) by using the encoder of the neural network, to obtain the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaplan to incorporate the teachings of Vinyals to provide the method according to claim 1, wherein the encoding the source information includes encoding the source information by using an encoder of a neural network to obtain the first code, the first code being a first vector; and the decoding the first code includes decoding, according to the source information, the preset conversion condition, and the translated information, the first vector by using the encoder of the neural network, to obtain the target information, the preset conversion condition being obtained in advance by the encoder of the neural network. Vinyals is considered to be analogous to Kaplan as both are directed toward the conversion of one ordered input sequence into a target ordered output sequence for language translation and share similar features. Further, Kaplan suggests the use of machine translation to process source information, and Vinyals details a particular form of machine translation, neural machine translation, implemented in a similar manner. Given the overlap, in particular, the use of machine translation in a computerized translation system, incorporation of the features of Vinyals into Kaplan would have been predictable to one of ordinary skill in the art at the time of filing.

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 

Claims 4, 11, and 18 would be allowable for disclosing wherein the determining the weight value for each of the plurality of preset conversion conditions comprises: obtaining a weight value a, of each of the plurality of preset conversion conditions based on at = S(Uht +Wsi), ht representing a vector of a tth condition, si representing the first vector and the second vector, S representing an S-shaped growth curve, and U and W being matrices, respectively.
The combination of Kaplan and Vinyals described above with respect to claims 3, 10, and 17 teaches determining the weight value for each of the plurality of preset conversion conditions. In particular, Vinyals teaches that the system determines for each possible target sequence a sequence score and the possible sequence with the highest score is selected as the target sequence (Spec. Col 6, [0035], lines 1-6). However, the combination fails to teach wherein the determining the weight value for each of the plurality of preset conversion conditions comprises: obtaining a weight value a, of each of the plurality of preset conversion conditions based on at = S(Uht +Wsi), ht representing a vector of a tth condition, si representing the first vector and the second vector, S representing an S-shaped growth curve, and U and W being matrices, respectively. Based on Kaplan, Vinyals, and the prior art searched, the features in claims 4, 11, and 18 are considered to be allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sultan, et. al. (Pub. No. US 2012/0316862 A1) teaches a computer-implemented method for machine translation involving generating one or more potential translations of the input language words, generating probability scores for the potential translations, and selecting  a potential translation using the probability scores to obtain a selected translation (Spec., page 1, [0015]).
Song et. al. (Pub. No. US 2017/0031901 A1) teaches a method for machine translation involving obtaining a translation rule table created in advance containing preset conversion conditions associated with the target language text and the source language text, and using the translation rule table to determine candidate results in the target language (Spec., page 1, [0009]).
Akers et. al. (Patent No. US 6,278,967 B1) teaches an automated natural language translation system utilizing domain specific dictionaries, controlling grammar rules, and probability values associated with dictionary entries to more efficiently and accurately generate translations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655